EXHIBIT 10.12

SERIES A CONVERTIBLE SUBORDINATED DEBENTURE PURCHASE AGREEMENT

THIS SERIES A CONVERTIBLE SUBORDINATED DEBENTURE PURCHASE AGREEMENT (this
“Agreement”) is made and entered into this 3rd day of July, 2006, by and between
VELOCITY EXPRESS CORPORATION, a Delaware corporation (the “Buyer”) and each of
the parties listed as Sellers on Exhibit “A” attached hereto (hereafter each
referred to as a “Seller” and collectively referred to as the “Sellers”).

W I T N E S S E T H:

WHEREAS, each Seller holds a certain Series A Convertible Subordinated Debenture
in the principal amount specified opposite such Seller’s name on Exhibit “A”
annexed hereto (hereafter each referred to as a “Note” and collectively referred
to as the “Notes”) which is convertible into shares of Common Stock of CD&L,
Inc., a Delaware corporation (the “Company”); and

WHEREAS, Sellers are willing and desire to sell all of the Notes to Buyer, and
Buyer is willing and desires to purchase and acquire the Notes from Sellers, all
upon the terms and conditions hereinafter set forth; and

WHEREAS, prior to the Closing (as defined below), the Company will have paid all
of the accrued but unpaid interest on the Notes through the Closing Date to the
Sellers; and

WHEREAS, prior to the execution and delivery of this Agreement, the Board of
Directors of the Company has taken all actions required to: (a) approve the
execution and delivery of that certain Agreement and Plan of Merger of even date
herewith, by and between the Company, Buyer and CD&L Acquisition Corp., a
Delaware corporation (the “Merger Agreement”); (b) prevent any right issued
pursuant to that certain Stockholder Protection Rights Agreement, dated as of
December 27, 1999 between the Company and American Stock Transfer & Trust
Company, as Rights Agent, and amended as of April 14, 2004 (the “Stockholder
Protection Rights Agreement”) from being exercisable pursuant to the Stockholder
Protection Rights Agreement as a result of the transactions contemplated herein
and under the Merger Agreement; (c) prevent any Separation Time (as such term is
defined in the Stockholder Protection Rights Agreement) from occurring as a
result of the transactions contemplated herein or under the Merger Agreement;
(d) waive the applicability of Section 203 of the Delaware General Corporation
Law with respect to the Company and the transactions contemplated herein and
under the Merger Agreement; and (e) subject to any restrictions on the exercise
of any rights that Velocity may have under the Loan Agreement (as defined below)
as provided under the Merger Agreement, consent to the assignment of each
Seller’s rights as Lender under that certain Amended and Restated Senior
Subordinated Loan Agreement dated as of April 14, 2004 by and among the Sellers,
the Company, and certain other stockholders of the Company (the “Loan
Agreement”) to Velocity; and (f) waive any and all rights the Company may have
under that certain Restructuring and Exchange Agreement dated as of April 14,
2004 by and among the Company, Exeter Venture Lenders, L.P. (“Exeter Venture”),
the Investors (as defined below)



--------------------------------------------------------------------------------

and the individuals listed therein as “Investors” (the “Restructuring
Agreement”) which would restrict, prevent or inhibit the consummation of the
transactions contemplated under this Agreement, including, without limitation,
any obligation of the Holders to provide an opinion of counsel under Section 6.9
of the Restructuring Agreement with respect to the transactions contemplated in
this Agreement; and

WHEREAS, prior to the execution and delivery of this Agreement, Exeter Capital
Partners IV, L.P. and BNP Paribas (each being referred to herein as an
“Investor” and collectively as the “Investors”) have (a) consented to the sale
and transfer of the Notes from the Sellers to Buyer, as contemplated by this
Agreement, and (b) waived any and all rights of co-sale which the Investors may
have in connection with the transactions contemplated hereunder pursuant to that
certain Stockholders Agreement dated April 14, 2004 by and among the Company,
the Sellers and the Investors (the “Stockholders Agreement”) including, without
limitation, any rights of co-sale under Section 2.1 of the Stockholders
Agreement; and

WHEREAS, prior to the execution and delivery of this Agreement, each Seller and
each Investor has waived any and all rights of first refusal each Seller or
Investor may have in connection with the transactions contemplated hereunder
pursuant to the Stockholders Agreement, including, without limitation, all
rights of first refusal provided for under Section 3.1 of the Stockholders
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained
and the payment of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the parties hereto, it is agreed as
follows:

1. Purchase of Notes; Purchase Price. Subject to the terms and conditions
hereinafter set forth, at the Closing, Sellers shall assign, transfer and
deliver to Buyer, and Buyer shall purchase and acquire from Sellers, all of
Sellers’ right, title and interest in and to all the Notes for a purchase price
of $3.25 per share of Common Stock of the Company into which each Note is
convertible, for an aggregate purchase price of $12,795,275.59 (the “Purchase
Price”) as full consideration for the purchase of the Notes. The purchase price
to be paid to each Seller shall be the allocated among and between the Sellers
in the respective amounts specified opposite such Seller’s name on Exhibit “A”
annexed hereto. In furtherance of the foregoing, each Seller shall deliver to
Buyer the instrument of transfer, substantially in the form of Exhibit “B”,
attached hereto and incorporated herein by this reference (the “Assignment”),
duly executed to effect this transaction.

2. Closing.

(a) Closing. The closing (the “Closing”) of the transactions contemplated under
this Agreement shall take place upon execution and delivery of this Agreement
and each document or instrument to be delivered hereunder by each of the parties
hereto and delivery by Buyer of the Purchase Price to each Seller and the
simultaneous execution and delivery of the Merger Agreement and funding of the
Paying Agent with the Merger Consideration as required thereunder (the “Closing
Date”).

 

2



--------------------------------------------------------------------------------

(b) Closing Deliveries. At Closing, each Seller (or with respect to the Voting
Agreement (as defined below), such Sellers who are a party thereto) shall
deliver to the Buyer the following:

(i) an executed original of this Agreement;

(ii) an executed original of the Voting Agreement; and

(ii) the original Note (or in the event that the original Note is lost or
destroyed, an affidavit of lost security with respect to such Seller’s Note),
together with the fully-executed Assignment.

(c) At Closing, Buyer shall deliver to each Seller (or with respect to the
Voting Agreement, such Sellers who are a party thereto) the following:

(i) an executed original of this Agreement;

(ii) an executed original of the Voting Agreement; and

(iii) the Purchase Price for such Seller’s Note (as set forth in Exhibit “A”),
payable by wire transfer to an account designated by each Seller.

3. Condition Precedent to Closing. In addition to any other condition provided
for herein, the obligation of Buyer to buy the Notes, as provided for under this
Agreement, is subject to the delivery at Closing of an executed original of that
certain Voting Agreement in the form annexed hereto as Exhibit “C” (the “Voting
Agreement”) by each of the Sellers listed on the signature page to the Voting
Agreement, whereby such Sellers have agreed to vote all of the shares of Common
Stock of the Company owned by them in accordance with the terms and conditions
of the Voting Agreement.

4. Assignment of Rights Under Accompanying Agreements. By execution and delivery
of this Agreement, each Seller hereby grants, assigns and transfers to Buyer at
Closing each Seller’s full right, title and interest in and to: (a) the
Stockholders Agreement; (b) that certain Registration Rights Agreement dated as
of April 14, 2004 by and between the Company and such Seller (the “Registration
Rights Agreement”); and (c) the Loan Agreement (collectively, the “Accompanying
Agreements”). Buyer hereby assumes all of the obligations of Seller pursuant to
the Accompanying Agreements.

5. Representations and Warranties.

5.1 Each Seller hereby severally and not jointly, represents and warrants to
Buyer that:

(a) each Seller is the sole owner of the respective Note issued to and currently
held by each Seller and which is to be delivered to Buyer in accordance with
this Agreement;

 

3



--------------------------------------------------------------------------------

(b) subject to the waivers and consents that have been obtained as provided in
the recitals to this Agreement, the Note held by Seller is freely transferable
and assignable and each Seller has good, absolute and marketable title to the
respective Note issued to and currently held by each Seller, free and clear of
all liens, claims, encumbrances, options and restrictions of every kind and has
the unrestricted right to sell and transfer the Note and upon execution and
delivery of the Assignment to Buyer, Buyer will have good and marketable title
to the Note, free and clear of all liens;

(c) subject to the consents and waivers that have been obtained as provided in
the recitals to this Agreement, each Seller has the full right, power, legal
capacity and authority to execute this Agreement and to perform all of the
agreements, undertakings, covenants, representations and warranties herein
contained and to assign to Buyer the Seller’s interest in the Accompanying
Agreements;

(d) the execution of this Agreement and the delivery of the Notes by the Sellers
and the performance by each Seller of their respective obligations hereunder and
the consummation by each Seller of the transactions contemplated by this
Agreement will not: (i) contravene any provision of the Certificate of
Incorporation, By-Laws or other governing document of the Company; or
(ii) conflict with, result in any breach of, or constitute a default (or an
event which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any contract or agreement which is applicable to,
binding upon or enforceable against the Company or any Seller;

(e) this Agreement has been duly executed and delivered by each Seller and
constitutes each Seller’s legal, binding and enforceable obligation, subject to
bankruptcy, insolvency, reorganization and other laws affecting creditors rights
generally, and subject to remedies, the enforcement of which vests in the
discretion of courts of equitable jurisdiction; and

(f) each Seller who is an officer or director of the Company and is subject to
the reporting and short-swing liability provisions of Section 16 of the
Securities Exchange Act of 1934 (the “Exchange Act”) hereby, severally and not
jointly, represents and warrants to Buyer that (i) such Seller has not acquired
any securities of the Company within the six (6) month period ending on the date
of this Agreement, (ii) the consummation of the transactions set forth herein by
such Seller will not result in a nonexempt short-swing transaction under
Section 16 of the Exchange Act with respect to such Seller, and
(iii) consummation of the transactions set forth herein by such Seller will not
result in liability under Section 16(b) of the Exchange Act to any Seller, the
Buyer or the Company.

5.2 Buyer hereby represents and warrants to each Seller that Buyer has full
power and authority to enter into this Agreement; this Agreement constitutes a
valid and legally

 

4



--------------------------------------------------------------------------------

binding obligation of Buyer, enforceable in accordance with its terms, except as
same may be limited by applicable bankruptcy, insolvency, reorganization,
management, moratorium or other similar laws affecting creditors’ rights and
subject to general equity principles and to limitations on availability of
equitable relief.

6. Miscellaneous.

6.1 Notice.

(a) Any notice or other communication required or permitted hereunder shall be
in writing and shall be deemed to have been duly given on (i) the date of
service if served personally; (ii) three (3) business days after the date of
mailing, if mailed by first class mail, registered or certified, postage
prepaid, return receipt requested; or (iii) one (1) business day after delivery
to the courier if sent by private courier guaranteeing next day delivery,
delivery charges prepaid.

(b) Notices shall be sent to the following addresses: (i) if to Buyer, to One
Morningside Drive North, Building B, Suite 300, Westport, Connecticut, 06880,
Attention: General Counsel, or such other address as may hereafter be designated
in writing by Buyer, with a copy to Budd Larner, P.C., 150 John F. Kennedy
Parkway, Short Hills, New Jersey 07078, Attn: James F. Fitzsimmons, Esq.; and
(ii) if to Sellers, to their respective addresses set forth on Exhibit A hereto,
or such other address as may hereafter be designated in writing by the
applicable Seller.

6.2 Severability. The invalidity of any provision of this Agreement, or part
thereof, shall not affect the validity or enforceability of the remainder of
such provision and/or this Agreement.

6.3. Benefit. All the terms and provisions hereof shall inure to the benefit of
and be binding upon the successors and assigns of the Buyer and the respective
successors and assigns of each Seller.

6.4. Counterparts; Facsimile Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, and all
of which together shall be deemed to constitute one and the same Agreement. A
facsimile signature to this Agreement of any party shall be considered to have
the same binding legal effect as an original signature

6.5. Headings. The headings of the paragraphs of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement
and in no way modify, interpret or construe the understanding of the parties
hereto.

6.6. Governing Law; Jurisdiction.

(a) This Agreement and the rights and obligations of the parties hereunder shall
be construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof.

 

5



--------------------------------------------------------------------------------

(b) Each party to this Agreement irrevocably consents and agrees that any legal
action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof will be brought in the federal or
state courts located within the jurisdiction of the United Stated District Court
for the Southern District of New York, and, by execution and delivery of this
Agreement, each party to this Agreement irrevocably submits to and accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts and appellate courts from any
appeal thereof. Each party to this Agreement further irrevocably consents to the
service of process out of any of the aforesaid courts in any such action or
proceeding by the mailing of copies thereof in the manner set forth in
Section 6.1 hereof. Each party to this Agreement hereby irrevocably waives any
objection which it may now have or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement brought in any of the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court is an inconvenient forum.
Nothing in this Section shall be deemed to constitute a submission to
jurisdiction, consent or waiver with respect to any matter not specifically
referred to herein.

6.7. Entire Agreement. This Agreement and the Voting Agreement (to the extent a
Seller is a party thereto) constitute the entire understanding between the
parties hereto with respect to the subject matter hereof and may not be changed,
nor modified orally, but only by the amendment to the Agreement in writing,
signed by the party against whom enforcement of any change or modification in
sought.

6.8. Integration. This Agreement and the Voting Agreement (to the extent a
Seller is a party thereto) supersede all prior agreements and understandings
among the parties to this Agreement with respect to the subject matter hereof
and contains the full understanding of the parties hereto with respect to the
subject matter hereof; and there are no representations, warranties, agreements
or undertakings other than expressly contained herein or therein.

6.9. Further Assurances. Each Seller agrees that he will do such further acts
and things and execute and deliver to Buyer such additional conveyances,
assignments, agreements and instruments as Buyer may require or deem advisable
to carry into effect the purpose of this Agreement.

6.10 Interpretation. In all references herein to any parties, persons, entities
or corporations, the use of any particular gender or the plural or singular
number is intended to include the appropriate gender or number as the text of
the within instrument may require

6.11 Modification. This Agreement may be modified or amended only by a written
instrument duly signed by all of the parties hereto or their respective
successors or assigns.

6.12 Assignments and Successors. No party may assign any of its rights under
this Agreement without the prior written consent of the other parties to this
Agreement. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties.

 

6



--------------------------------------------------------------------------------

6.13 Benefits Only to Parties. Nothing expressed by or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of the
parties hereto and their respective successors and permitted assigns; provided,
however, that to the extent that the Company has any rights under the Notes and
the Accompany Agreements, the Company shall be a third party beneficiary of this
Agreement.

6.14 Waiver of Trial by Jury. EACH OF THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

6.15 Recitals. The recitals to this Agreement are incorporated herein by this
reference and shall be construed as if they are a part of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and each Seller has executed this Note Purchase
Agreement as of the date first above written.

 

BUYER:

Velocity Express Corporation,

a Delaware corporation

  By:  

/s/ Edward W. Stone

 

  Name:   Edward W. Stone   Title:   Chief Financial Officer

 

SELLERS:  

/s/ Albert W. Van Ness, Jr.

 

  Albert W. Van Ness, Jr.  

/s/ William T. Brannan

 

  William T. Brannan  

/s/ Michael Brooks

 

  Michael Brooks  

/s/ Russell Reardon

 

  Russell Reardon  

/s/ Matthew Morahan

 

  Matthew Morahan  

/s/ Mark T. Carlesimo

 

  Mark T. Carlesimo  

/s/ Vincent P. Brana

 

  Vincent P. Brana

[Signature Page to Debenture Purchase Agreement]

 

8



--------------------------------------------------------------------------------

/s/ Martin C. Galinsky

 

Martin C. Galinsky

/s/ Peter Young

 

Peter Young

/s/ Jack McCorkell

 

Jack McCorkell

/s/ Curtis G. Hight

Curtis G. Hight

/s/ J. Daniel Ayer

 

J. Daniel Ayer

/s/ Dominick Simone

 

Dominick Simone

/s/ Ralph M. Bahna

 

Ralph M. Bahna

[Signature Page to Debenture Purchase Agreement]

 

9



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Seller Name and Address

   Principal Amount of
Note    Allocation of Purchase
Price to be received by
each Seller

Albert W. Van Ness, Jr.

89 Silver Oaks Circle, Unit 5104

Naples, FL 34119

   $ 600,000.00    $ 1,919,291.34

William T. Brannan

2 Carmella Court

Cedar Grove, NJ 07009

   $ 600,000.00    $ 1,919,291.34

Michael Brooks

3986 N W 52nd Place

Boca Raton, Fl 33496

   $ 600,000.00    $ 1,919,291.34

Russell Reardon

11 Old Quarry Road

Cedar Grove, NJ 07009

   $ 600,000.00    $ 1,919,291.34

Matthew Morahan

18126 Southeast Village Circle

Tequesta, FL 33469

   $ 200,000.00    $ 639,763.78

Mark T. Carlesimo

4 White Plains Road

Bronxville, NY 10708

   $ 100,000.00    $ 319,881.89

Vincent P. Brana

527 Eastgate Road

Ho-ho-kus, NJ 07423

   $ 600,000.00    $ 1,919,291.34

Martin C. Galinsky

13310 N.W. 11th Lane

Sunrise, FL 33323

   $ 100,000.00    $ 319,881.89

Peter Young

2427 Bay Street

San Francisco, CA 94123

   $ 100,000.00    $ 319,881.89

Jack McCorkell

125 County Park Drive

Cranford, NJ 07016

   $ 50,000.00    $ 159,940.94

Curtis G Hight

3 Flower Lane

Roslyn Heights, NY 11577

   $ 100,000.00    $ 319,881.89

J. Daniel Ayer

293 Inwood Drive

Rochester, NY 14625

   $ 100,000.00    $ 319,881.89

Dominick Simone

159 Vreeland Ave

Midland Park, NJ 07432

   $ 50,000.00    $ 159,940.94

Ralph M. Bahna

111 Cascade Road

Stamford, CT 06903

   $ 200,000.00    $ 639,763.78

 

10



--------------------------------------------------------------------------------

EXHIBIT “B”

Form of Assignment

THIS ASSIGNMENT (the “Assignment”) by and between VELOCITY EXPRESS CORPORATION,
a Delaware corporation (the “Assignee”) and the undersigned Assignor is
effective as of the              day of June, 2006. Reference is hereby made to
that certain Series A Convertible Note Purchase Agreement of even date herewith
by and among the Assignee, as Buyer and the Assignor, as a Seller (the “Note
Purchase Agreement”). All capitalized terms not defined herein shall have the
meaning ascribed to it in the Note Purchase Agreement.

FOR VALUE RECEIVED, Assignor hereby grants, transfers and assigns to Assignee
all of his respective right, title and interest in and to the respective Note
held and owned by him, as specified below, including, without limitation all
rights, title and interest: (i) to convert such Note into shares of Common Stock
as provided within the Note, together with any rights that may attach thereto
pursuant to the Stockholder Protection Rights Agreement; (ii) under the
Stockholders Agreement; (iii) under the Registration Rights Agreement; and
(iv) under the Loan Agreement and Assignee hereby accepts such assignment. This
Assignment arises out of the Note Purchase Agreement, the applicable terms and
conditions of which are hereby incorporated herein by this reference.

This Assignment shall be binding upon and inure to the benefit of the Assignor
and Assignee and their respective successors and assigns. This Assignment may be
executed in one or more counterparts, each of which shall be deemed to be an
original, and all of which together shall be deemed to constitute one and the
same Assignment. A facsimile signature to this Assignment of any party shall be
considered to have the same binding legal effect as an original signature
hereto.

 

Face Amount of Note:                                                            
ASSIGNEE               ASSIGNOR Velocity Express Corporation,   a Delaware
corporation  

 

By:  

 

   

 

Name:       Name: Title:      

Signature Page to Assignment (Exhibit B to Debenture Purchase Agreement)

 

11



--------------------------------------------------------------------------------

EXHIBIT “C”

Voting Agreement

 

12